Grant, J.
(after stating the facts). We may infer that no decree dismissing the bill has been entered. This court will not compel a circuit judge to sign a particular decree. If he refuses to sign any, the writ of mandamus would issue to compel him to decide the case and enter such decree as he thinks is proper. Respondent returns that he is satisfied from the proofs that the material allegations of the bill of complaint are true. Chancery cases are heard de novo in this court, and, if the case were here on appeal, we might not concur in the conclusion reached by the circuit judge. The circuit judge has not refused to enter a decree, but has refused to enter such a decree as complainant wants. If the learned judge thinks that the circuit court had no jurisdiction, it is his duty to enter a decree dismissing the bill, whereupon relator could appeal, and the case would be before us on the jurisdictional question raised, and also upon the merits. The writ of mandamus cannot be invoked to compel the court helow to enter a specific decree.
The writ is denied.
The other Justices concurred.